Citation Nr: 1222813	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-45 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Dale L. Buchanan, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team), that granted service connection for bilateral hearing loss and tinnitus and assigned a 20 percent and 10 percent rating, respectively, both effective November 15, 2007.  Although the Veteran initiated an appeal with respect to both ratings, on his October 2010 VA Form 9 he limited his appeal to just the rating for bilateral hearing loss.  The RO in Atlanta, Georgia, has retained jurisdiction over the case throughout the course of appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed to afford the Veteran a VA examination and to allow the RO to consider evidence in the first instance.

The Veteran underwent a VA examination for his bilateral hearing loss in March 2008.  Since that time, he provided a March 2010 private audiological examination report that shows some shift in hearing acuity, which may represent a worsening of his hearing loss disability since the March 2008 examination.  To that end, the Veteran filed a claim for an increased rating for his bilateral hearing loss in October 2010 and cited to the March 2010 examination report as probative evidence.  As noted by the RO in a December 2010 letter, this new claim will not be considered until the current appeal is adjudicated.  Nonetheless, the Veteran's attempt to file a claim further indicates a worsening of his hearing loss.  Given the above, and that his last VA examination is now over four years old, the RO should afford him a VA examination to determine the current severity of his bilateral hearing loss.

The Veteran's representative submitted the above March 2010 private audiological examination report, along with other pertinent evidence, to the RO in Nashville, Tennessee, in February 2012.  As the evidence was submitted to the wrong RO, it was not associated with the claims file until after the appeal had been certified to the Board.  Further, there is no indication that the Veteran waived RO review of this evidence.  Thus, on remand, the RO should consider all of the evidence added to the claims file since the issuance of the September 2010 statement of the case (SOC).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be undertaken.  

The examiner should also indicate the effect the Veteran's service-connected bilateral hearing loss has on his ability to obtain and maintain gainful employment.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the September 2010 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

